Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 07, 2017

The Court of Appeals hereby passes the following order:

A17A0837. CRAY v. JEFF DAVIS COUNTY HOSPITAL AUTHORITY.

      This appeal was docketed on December 15, 2016. The appellant’s brief and
enumeration of errors were due to be filed no later than January 4, 2017. Court of
Appeals Rules 22 (a) and 23 (a). On January 12, 2017, this court issued an order
directing appellant to file a brief and enumeration of errors within 10 days, being no
later than January 23, 2017. Appellant has not timely filed a brief and enumeration
of errors, and no further extension of time for filing has been granted. Accordingly,
this appeal is DISMISSED. Court of Appeals Rules 7 and 23 (a).



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/07/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.